                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                     Case No. 14-cv-03657-SI
                                   8                    Plaintiff,
                                                                                             ORDER RE: UPCOMING MOTIONS
                                   9              v.                                         IN LIMINE
                                  10     MICRON TECHNOLOGY, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          As discussed at the June 14, 2019 hearing, the parties may file no more than 5 additional

                                  14   motions in limine, and each motion, opposition and reply shall be no more than 5 pages long. The

                                  15   motions in limine shall be sequentially numbered (e.g., “MLC’s Motion in Limine #1, MLC’s

                                  16   Motion in Limine #2, etc.), and the oppositions and replies shall be titled correspondingly. In

                                  17   addition, the Court reminds the parties to strictly adhere to the Local Rules and this Court’s Standing

                                  18   Order for all upcoming filings, including providing chambers copies with ECF notations, and the

                                  19   requirement that all papers presented for filing, including motions, comply with Civil Local Rule 3-

                                  20   4(c)(2):

                                  21          Written Text: Text must appear on one side only and must be double-spaced with
                                              no more than 28 lines per page, except for the identification of counsel, title of the
                                  22          case, footnotes and quotations. Typewritten text may be no less than standard pica
                                              or 12-point type in the Courier font or equivalent, spaced 10 characters per
                                  23          horizontal inch. Printed text may be proportionally spaced, provided the type may
                                              not be smaller than 12-point standard font (e.g., Times New Roman). The text of
                                  24          footnotes and quotations must also conform to these font requirements.
                                  25   Civ. L.R. 3-4(c)(2) (emphasis added).

                                  26          IT IS SO ORDERED.

                                  27   Dated: June 14, 2019                          ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
